Case 6:20-cv-01210-GAP-GJK Document 41 Filed 11/16/20 Page 1 of 3 PageID 320




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

DAVID NDALAMBA and
STARLINE MEDIA, INC.,

                         Plaintiffs,

-vs-                                        Case No. 6:20-cv-1210-Orl-31GJK

ELISHA TRICE, JOMY STERLING,
and STAR STATUS GROUP,

                         Defendants.



JOMY STERLING, and STAR
STATUS GROUP,

                    Counterclaimants.

-vs-

DAVID NDALAMBA and
TYLER GNASS,

                    Counter Defendants.

_____________________________________

                                   ORDER
       This cause came on for consideration without oral argument on the

following motion:

       MOTION: UNOPPOSED MOTION TO SET ASIDE CLERK’S
               DEFAULT (Doc. No. 35)

       FILED:       November 13, 2020
Case 6:20-cv-01210-GAP-GJK Document 41 Filed 11/16/20 Page 2 of 3 PageID 321




      THEREON it is ORDERED that the motion is GRANTED.

      On August 27, 2020, Defendants Jomy Sterling and Star Status Group

(collectively, “Counterclaimants”) filed an amended counterclaim against

Plaintiff David Ndalamba and Tyler Gnass. Doc. No. 20. On October 30, 2020,

Counterclaimants filed a proof of service and motion for entry of clerk’s default

against Gnass. Doc. Nos. 32, 33. The proof of service included a statement made

under penalty of perjury by Counterclaimants’ counsel stating that the amended

counterclaim was mailed to Gnass in Michigan via certified mail, return receipt

requested, in accordance with Michigan Rule of Civil Procedure 2.105. Doc. No.

32 at ¶¶ 3, 4. Attached to the proof of service was the return receipt bearing a

signature by the recipient. Id. at 5. On November 2, 2020, the Clerk entered a

default against Gnass. Doc. No. 34.

      On November 13, 2020, Gnass filed an unopposed motion to set aside the

default (the “Motion”). Doc. No. 35. Attached to the Motion is Gnass’s

declaration, in which he states that he was never served, he does not reside at the

address to which the amended counterclaim was mailed, and the signature on

the return receipt is not his signature. Doc. No. 35-1 at ¶¶ 5, 6.




                                          2
Case 6:20-cv-01210-GAP-GJK Document 41 Filed 11/16/20 Page 3 of 3 PageID 322




      Pursuant to Federal Rule of Civil Procedure 55(c), the Court may set aside

a default for good cause. The Eleventh Circuit has explained that the good cause

standard under Rule 55(c) is a liberal one. Compania Interamericana Export-Import,

S.A. v. Compania Dominicana de Aviacion, 88 F.3d 948, 951 (11th Cir. 1996). Gnass

demonstrates good cause for setting aside the Clerk’s default.

      Accordingly, it is ORDERED as follows:

      1. The Motion (Doc. No. 35) is GRANTED;

      2. The Clerk is directed to vacate the default entered at Docket No. 34; and

      3. Gnass shall file his answer to the amended counterclaim as a separate

         docket entry on or before November 30, 2020.

      DONE and ORDERED at Orlando, Florida, on November 16, 2018.




Copies to:

Counsel of Record
Unrepresented Parties




                                        3
